                         .                                        .
                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS                            2018P40V J6      At1U:58
                                  AUSTIN DIVISION

RICHARD MEYER,                              §
     Plaintiff,                             §
                                            §
v.                                          §      CASE NO.: 1:18-CV-00800
                                            §
MARK WAID,                                  §      (Jury Demanded)
    Defendant.                              §


           ORDER GRANTING UNOPPOSED MOTION TO EXTEND TIME
             TO RESPOND TO DEFENDANT'S MOTION TO DISMISS


       Before the Court is Plaintiff Richard Meyer's Unopposed Motion to Extend Time to

Respond to Defendant's Motion to Dismiss for Lack of Personal Jurisdiction [Dkt. 10] (the

"Motion"). Having considered the Motion and the pleadings and papers on file in this cause, the

Court is of the opinion that the Motion should be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff Richard Meyer's deadline to file a response

to Defendant's Motion to Dismiss for Lack of Personal Jurisdiction has been extended to

November 30, 2018.

       Dated this   tbp'day of November, 2018.

                                                   UATESISTRIJUDE
